Title: Wednesday 2d of August 1780
From: Adams, John Quincy
To: 


       This Morning my Brother Charles went to find Mr. Bordly but he was not at home. Charles and I went to find him at his Uncles but met him on the way there. We went in to water with him some ways out of town and got home about dinner time. Mr. Jennings came here after dinner and in the Evening Pappa and he went to take a walk. Mr. Bordly spent the Evening here. At about Nine o clock Pappa and Mr. Jennings got back and Mr. Jennings stay’d here about a half an hour and then went to his lodgings.
      